Citation Nr: 1233701	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  06-24 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for service-connected residuals of injury to the lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1975 to August 1976.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in March 2011 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In May 2011, the Board remanded this claim for additional development.  

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was granted in a February 2012 rating decision; as such, it is no longer on appeal.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an initial rating claim when such claim is raised by the record.  In this regard, the Veteran claims that he is unemployable due, in part, to his service-connected back disability.  See March 2011 BVA Hearing Transcript, page 7.  Therefore, the Board finds that the evidence raises a claim for a TDIU rating and, as such, it has been included on the title page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to an increased rating for his service-connected residuals of injury to the lumbar spine.  He asserts his lumbar spine disability is more severe than what is represented by a 20 percent rating and has alleged that such renders him unemployable.

The Board notes that the June 2011 examination states that the Veteran experienced pain in his range of motion testing, but the examiner did not indicate the degree at which the pain occurred.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, the Board finds that a remand is necessary to determine the degree at which pain occurs during range of motion tests of the lumbar spine.  These findings are necessary to adequately rate the Veteran's disability according to DeLuca.  Id.

Finally, as noted previously, in Rice, supra, the Court held that a claim for a total disability based on individual unemployability (TDIU) is part of an increased rating claim when the record raises such claim.  The Veteran claims that he is unemployable due, in part, to his service-connected lumbar spine disability.  See March 2011 BVA Hearing Transcript, page 7.  The Board finds that the evidence raises a claim for a TDIU rating; however, the Board cannot adjudicate this issue in the first instance.  In this regard, upon remand, the AOJ should conduct all appropriate development, to include providing the Veteran with a Veterans Claims Assistance Act of 2000 (VCAA) compliant notice as to a TDIU rating, obtaining all outstanding treatment records pertaining to his service-connected disabilities, and obtaining an opinion regarding the effect his service-connected disabilities have on his employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim.

2.  Request that the Veteran to provide documentation from his employer (including potential employers or former employers) that addresses his work performance, attendance, and whether his disabilities interfere with his employment of the performance of his job.  

Records showing missed time from work, release from employment based upon attendance or other reasons, and letters from employers and the like may be submitted by the Veteran and should be requested.  

3.  Obtain all updated VA and private treatment records.

4.  After the above development has been completed and all outstanding records have been associated with the claims file, afford the Veteran a VA examination to determine the severity of his service-connected lumbar spine disability.  

The examiner should identify and completely describe all current symptomatology. 

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

Ask the examiner to discuss all findings in terms of the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5237.  38 C.F.R. § 4.71a.  The pertinent rating criteria must be provided to the examiner.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examination report must include ranges of motion, with notations as to the degree of motion at which the Veteran experiences pain.

5.  After the above development has been completed, schedule the Veteran for a VA examination to evaluate the impact his service-connected disabilities have on his employability.  The examiner must review the claims file and should note that review in the report.  The examiner must take a history of the Veteran's educational and employment background.  

The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability), less likely as not (i.e. less than 50 percent), or more likely than not (i.e. greater than 50 percent) that the Veteran's service-connected disabilities (PTSD and residuals of injury to the lumbar spine), either singularly or jointly and without consideration of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  

The examiner should consider such factors as the Veteran's education level, special training, and work experience. 

In offering any opinion, the examiner should consider all the evidence of record, to include the lay statements submitted by or behalf of the Veteran.  The rationale for any opinion offered should be provided.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


